DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5, 7-11, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0071637 to Baazov et al. (hereinafter Baazov).
Regarding claims 1, 14, and 18, Baazov teaches a method of providing a sports game service (e.g., fantasy contest) by automatically reflecting a real sports match result, the method comprising:
receiving a login request signal from a user terminal of a user (e.g., “user enters their user information (or password) into the user interface” in par. 84);
receiving real sports match data from a database (e.g., “Retrieving information regarding the competition(s) of interest, by the server computing device, from one or more website(s) and/or databases. The websites may include but are not limited to news sites including general news sites, specialty news sites such as sporting news sites, business news sites etc.; fantasy sports sites online gambling sites; online trading or investment sites” in par. 84);
automatically updating a game information of the user based on the real sports match data (e.g., “The methods may be automated such that optimal selections are determined on a regularly scheduled basis and then communicated to the user” in par. 84);
confirming the game information of the user corresponding to a login request (e.g., confirming the password and/or other user information is correct); and
progressing a game using the game information of the user (e.g., “The outcome for the user for each of the fantasy contests is determined; and prizes are awarded based on the outcome of all of the multiple fantasy contests” in par. 88). 
real-time” (emphasis added, par. 76).  Additionally, Baazov describes the invention as a “real-time method” to carry out the computer implemented method of conducting an internet-based fantasy sports contest (see Baazov claims 4 and 27).  
Therefore, under a first interpretation, Baazov necessarily teaches the claimed elements of “receiving real sports match data from a database in real time” (claims 1, 14, and 18) and “wherein the automatically updating of the game information of the user based on the real sports match data comprises updating the game information of the user based on the real sports match data in real time” (claim 9).
Under a second interpretation, Baazov lacks in explicitly teaching “receiving real sports match data from a database in real time” (claims 1, 14, and 18) and “wherein the automatically updating of the game information of the user based on the real sports match data comprises updating the game information of the user based on the real sports match data in real time” (claim 9).  However, as discussed hereinabove, Baazov suggests the updating and receiving of sports match data in real time (see par. 76 and Baazov claims 4 and 27).  As such, it would have been obvious to one of ordinary skill before the effective date to modify Baazov to update and receive sports match data in real time in order to “allow for a large number of people in various locations (including worldwide) to participate in fantasy sports contests in real-time” as beneficially taught by Baazov (emphasis added, par. 76).

Regarding claim 3, Baazov teaches wherein the player information comprises physical strength of the players, a condition of the players, an injury status of the players, a salary of the players (e.g., “a list of possible selections which are available to be chosen by the user for the contest, and the corresponding ‘salary’ of that selection” in par. 166; see also par. 84 discussing “salary cap”), and a transfer fee of the players.
Regarding claims 4, 7, and 15, Baazov teaches wherein the receiving of the real sports match data from the database comprises receiving the real sports match data from the database at a set time interval (e.g., “The methods may be automated such that optimal selections are determined on a regularly scheduled basis and then communicated to the user. The schedule may be time specific (for example daily, weekly or monthly)” in par. 84).
Regarding claims 5, 8, and 16, Baazov teaches wherein the receiving of the real sports match data from the database at the set interval comprises receiving the real sports match data from the database at one week interval (e.g., “weekly” basis in par. 84, discussed above with respect to claim 4).
Regarding claims 10 and 19, Baazov teaches wherein the receiving of the real sports match data from the database comprises receiving data on at least one of a game play time of players, a game record of the players, an injury of the players, an 
Regarding claim 11, Baazov teaches wherein the automatically updating of the game information of the user based on the real sports match data comprises changing ability of players constituting a team of the user based on the real sports match data (e.g., “In certain embodiments, the methods of the invention provide an optional step to mitigate any unforeseen events which may impact the user's roster. Unforeseen events include for example a player not playing because of injury, illness or game cancellation” in par. 92).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baazov in view of US 2015/0174491 to Coppersmith, III et al. (hereinafter Coppersmith).
Regarding claim 12, Baazov teaches wherein the automatically updating of the game information of the user based on the real sports match data comprises a transfer fee of players constituting a team of the user based on the real sports match data (e.g., “if an insured player on the user's roster does not start or scores minimal points, the system will either automatically replace that player with a similar priced player that does 
Baazov lacks in explicitly teaching that automatically updating of the game information of the user based on the real sports match data comprises changing a salary.  In a related disclosure, Coppersmith teaches the updating of salary data.  For instance, Coppersmith teaches, “Updates can include position changes, e.g., third base to short stop, salary, rankings, injuries, suspensions, popularity, and any other sports figure information of interest. For example, a game could use an updated salary of real-world players to ‘salary cap’ virtual teams” (par. 103).  It would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Baazov to include updated salary information as taught by Coppersmith, in order to provide the most up to date data available to the players of the contest.
Regarding claim 13, Baazov teaches wherein the progressing of the game by using the game information of the user comprises stopping the game from being progressed when a total amount of changed salaries of the players constituting the team of the user exceeds a salary gap (e.g., “the total cost of the players on the user's team cannot exceed the salary cap” in par. 67).
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.  
Applicant addresses the rejection of claims as anticipated or obvious over Baazov, either alone or in view of Coppersmith.  In particular, Applicant addresses the newly added claim features that require functions in real time.  The rejection of claims 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715